Case 2:19-cv-00750-RSWL-SS Document 56-2 Filed 12/30/19 Page 1 of 3 Page ID #:631

    1
    2
    3
    4
    5
    6
    7
    8
    9
                            UNITED STATES DISTRICT COURT
   10
                          CENTRAL DISTRICT OF CALIFORNIA
   11
   12   JOHN DOE, an individual,               )   Case No.: 2:19-cv-00750-RSWL (SSx)
                                               )
   13                Plaintiff,                )   [PROPOSED] ORDER
   14                                          )   SUBSTITUTING SKY ALVES AS
               vs.                             )   PLAINTIFF AND DISMISSING
   15                                          )   CASE WITH PREJUDICE IN ITS
   16   KEVIN SPACEY FOWLER, an                )   ENTIRETY
        individual, and DOES 1-9, inclusive.   )
   17                                          )
   18                Defendant.                )
                                               )   Complaint Filed: September 27, 2018
   19                                          )
   20
   21
   22
   23
   24
   25
   26
   27
   28


          [PROPOSED] ORDER SUBSTITUTING SKY ALVES AS PLAINTIFF AND DISMISSING CASE
                               WITH PREJUDICE IN ITS ENTIRETY
Case 2:19-cv-00750-RSWL-SS Document 56-2 Filed 12/30/19 Page 2 of 3 Page ID #:632

    1        Following the death of plaintiff John Doe (“Doe”), Sky Alves (“Alves”), the
    2 special administrator and legal representative for Doe’s estate, and defendant Kevin
    3 Spacey Fowler (“Mr. Fowler”) jointly filed the Stipulation re Substitution of Sky Alves
    4 as Plaintiff and Dismissal With Prejudice of Case In Its Entirety (“Stipulation”).
    5 Having reviewed the Stipulation, and for good cause shown, the Court hereby approves
    6 the Stipulation and orders as follows:
    7        1.     Alves is hereby substituted into this case as plaintiff in place of Doe, as
    8 Alves is the “proper party” to substitute into this case under Federal Rule of Civil
    9 Procedure 25(a).
   10        2.     This entire action, including all claims stated herein against all parties, is
   11 hereby dismissed with prejudice, with each party to bear his or its own attorneys’ fees
   12 and costs. This dismissal with prejudice shall occur immediately upon substitution of
   13 Alves as plaintiff.
   14
   15        IT IS SO ORDERED.
   16
   17 Dated: December __, 2019                 ________________________________
   18                                                   The Honorable Ronald S.W. Lew
                                                        United States District Judge
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    1
          [PROPOSED] ORDER SUBSTITUTING SKY ALVES AS PLAINTIFF AND DISMISSING CASE
                               WITH PREJUDICE IN ITS ENTIRETY
Case 2:19-cv-00750-RSWL-SS Document 56-2 Filed 12/30/19 Page 3 of 3 Page ID #:633

    1                                 PROOF OF SERVICE
    2
        STATE OF CALIFORNIA, COUNTY OF ORANGE
    3
            I am over the age of 18 and not a party to the within action. My business
    4
      address is 18300 Von Karman Avenue, Irvine, California 92612-1057. On December
    5 30, 2019, I served the foregoing document described as
    6
        [PROPOSED] ORDER SUBSTITUTING SKY ALVES AS PLAINTIFF AND
    7        DISMISSING CASE WITH PREJUDICE IN ITS ENTIRETY
    8
      on the following-listed attorneys who are not on the list to receive e-mail notices for
    9 this case (who therefore require manual notice) by the following means of service:
   10
            SERVED BY U.S. MAIL: There are currently no individuals on the list to
   11 receive mail notices for this case.
   12
             SERVED BY CM/ECF. I hereby certify that, on December 30, 2019, I
   13 electronically filed the foregoing with the Clerk of Court using the CM/ECF system.
   14 The filing of the foregoing document will send copies to the following CM/ECF
      participants:
   15
   16         The following are those who are currently on the list to receive e-mail
              notices for this case.
   17
   18         Genie Harrison, genie@genieharrisonlaw.com
              Amber Phillips, amber@genieharrisonlaw.com
   19         Mia Munro, mia@genieharrisonlaw.com
   20
            I declare under penalty of perjury under the laws of the United States that the
   21 foregoing is true and correct. Executed on December 30, 2019 at Irvine, California.
   22
   23                                               /s/ Courtney McKinney
   24                                                     Courtney L. McKinney

   25
   26
   27
   28


                                               1
                                        PROOF OF SERVICE
